Name: Decision (EU) 2017/2443 of the European Central Bank of 8 December 2017 on the approval of the volume of coin issuance in 2018 (ECB/2017/40)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/61 DECISION (EU) 2017/2443 OF THE EUROPEAN CENTRAL BANK of 8 December 2017 on the approval of the volume of coin issuance in 2018 (ECB/2017/40) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Having regard to Decision (EU) 2015/2332 of the European Central Bank of 4 December 2015 on the procedural framework for the approval of the volume of euro coin issuance (ECB/2015/43) (1), and in particular Article 2 thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right since 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The 19 Member States whose currency is the euro have submitted to the ECB their requests for the approval of the volume of coins to be issued in 2018, supplemented by explanatory notes on the forecasting methodology. Certain of these Member States have also provided additional information regarding circulation coins, where such information is available and considered important by the Member States concerned to substantiate the approval request. (3) As the right of Member States to issue euro coins is subject to approval by the ECB of the volume of the issue, the volumes approved by the ECB may not be surpassed by the Member States without prior approval by the ECB, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2018 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2018 as set out in the following table: (EUR million) Volume of euro coins approved for issuance in 2018 Circulation coins Collector coins (not intended for circulation) Volume of coin issuance Belgium 48,8 1,0 49,8 Germany 421,0 218,5 639,5 Estonia 13,2 0,6 13,8 Ireland 18,5 0,5 19,0 Greece 101,8 0,7 102,5 Spain 321,1 30,0 351,1 France 262,5 51,0 313,5 Italy 203,9 2,1 206,0 Cyprus 12,0 0,1 12,1 Latvia 10,0 0,4 10,4 Lithuania 22,0 0,5 22,5 Luxembourg 13,5 0,2 13,7 Malta 9,5 0,2 9,7 Netherlands 35,0 4,0 39,0 Austria 95,2 182,0 277,2 Portugal 52,0 3,0 55,0 Slovenia 24,0 2,0 26,0 Slovakia 17,0 1,5 18,5 Finland 25,0 10,0 35,0 Total 1 706,0 508,3 2 214,3 Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 8 December 2017. The President of the ECB Mario DRAGHI (1) OJ L 328, 12.12.2015, p. 123.